DETAILED ACTION
This communication is in response to U.S. Application No. 15/368345 filed on May 03, 2022. 
	 

Allowable Subject Matter
	Claims 1-22 are allowed over the prior art of records.
The following is an examiner’s statement of reasons for allowance:  
In response to the Pre-Appeal Decision filed response on May 03, 2022, claims 1-22 were searched upon and Examiner concludes the Yan et al. U.S. Patent Application Publication No. 2010/0318495 (herein as ‘Yan’) and further in view of Elmasri et al. (Elmasri) (Ramez Elmasri and Shamkant B. Navathe. Fundamentals of Database Systems, fourth edition) (herein as ‘Elmasri’) and Li et al. U.S. Patent Application Publication No. 2007/0174292 (herein as ‘Li’) do not teach the claimed limitations.  None of the references made of record teach the limitations made in claims 1-22. 
Furthermore, the prior art made of records does not teach or fairly suggest the combination of elements.  

Noted is the argument on the allowable subject matter is based on the precise process and procedure that is performed by the apparatus which is identified as

“accessing a query at a primary database management system (DBMS) comprising a primary database, an offload DBMS, and an asynchronously-updated database replica accessed by said offload DBMS to calculate query operations requested by said primary DBMS, said asynchronously-updated database replica being an asynchronously-updated replica of at least a portion of said primary database; calculating a first execution cost for executing the query on the primary DBMS; identifying one or more update tasks, of a plurality of tasks not yet propagated to the asynchronously-updated database replica, each of the one or more update tasks comprising information for a change made to data in a database object, in the primary database, for which access is required by execution of the query; wherein the plurality of tasks not yet propagated to the asynchronously-updated database replica further comprises one or more other tasks for one or more other database objects other than one or more particular database objects for which access is required by execution of the query; wherein each of the one or more update tasks is associated with a calculated execution cost; calculating a cost of synchronizing the one or more particular database objects, in the asynchronously-updated database replica, to incorporate the one or more data changes reflected in the one or more update tasks; calculating a second execution cost for executing the query on said offload DBMS based on said cost of synchronizing said one or more particular database objects; and causing the query to be executed by either the primary DBMS or the offload DBMS, based on the first execution cost and the second execution cost.” 

The highlighted subject matter is a feature that distinguishes the claimed invention from the prior art of Yan et al. U.S. Patent Application Publication No. 2010/0318495 (herein as ‘Yan’) and further in view of Elmasri et al. (Elmasri) (Ramez Elmasri and Shamkant B. Navathe. Fundamentals of Database Systems, fourth edition) (herein as ‘Elmasri’) and Li et al. U.S. Patent Application Publication No. 2007/0174292 (herein as ‘Li’) do not teach the claimed limitations and 35 U.S.C. 103 (a) rejection. 

Based on the subject matter as amended and incorporated, Examiner is persuaded that the cited reference does not fairly teach or suggest the subject matter described by the combined limitations as highlighted above and further detailed in each of the independent claims 1-22.  In particular the claimed invention discuses the ability to asynchronously determine which of at least two databases is most optimized to execute the query. The system detemines whether it is better to execute a query on a first database or whether it is better to synchronize a second database and then perform the query execution on the second database.

A recently update search on prior art in domains (EAST, NPL-ACM, Google, NPL-IEEE, etc) has been conducted. The prior art searched and investigated in the domains (EAST, NPL-ACM, Google, NPL-IEEE, etc) do not fairly teach or suggest teaching of the subject matter as described by the combined limitations as highlighted above in each of the independent claims 1-22.

After a search and thorough examination of the present application and in light of the prior art made of records, claims 1-22 (renumbered as 1-22) are allowed.  

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMAINE A MINCEY whose telephone number is (571)270-5010. The examiner can normally be reached 8am EST until 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.A.M/   May 26, 2022Examiner, Art Unit 2159                                                                                                                                                                                                        /AMRESH SINGH/Primary Examiner, Art Unit 2159